314 S.W.3d 435 (2010)
Michael WILLIAMS, Claimant/Appellant,
v.
REUTHER CHRYSLER-JEEP SALES, INC., and Division of Employment Security, Respondents.
No. ED 94484.
Missouri Court of Appeals, Eastern District, Division Five.
June 29, 2010.
Michael Williams, St. Louis, MO, pro se.
Reuther Chrysler-Jeep Sales, Inc., St. Louis, MO, pro se.
Michael Cook Pritchett, Div. of Employment Security Jefferson City, MO, for respondents.
KENNETH M. ROMINES, Chief Judge.
Michael Williams (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying his application for unemployment benefits. We dismiss the appeal.
A deputy of the Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. Claimant appealed to the Appeals Tribunal of the Division, which affirmed the deputy's decision. Claimant then filed an application for review with the Commission, which issued an order affirming the Appeals Tribunal's decision. Claimant filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Section 288.210, RSMo 2000, requires that a claimant file a notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. "Section 288.200 RSMo does not provide for late filing and does not recognize any exceptions for filing out of time." McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000).
Here, the Commission mailed its decision to Claimant on January 25, 2010. Therefore, the notice of appeal to this Court was due on or before February 24, 2010. Sections 288.200.2, 288.210. Claimant mailed his notice of appeal to the Commission. Under section 288.240, RSMo 2000, a notice of appeal that is mailed to the Commission is "deemed to be filed as of the date endorsed by the United States post office on the envelope...." Here the date endorsed by the United States post office was February 27, 2010. As a result, Claimant's notice of appeal is untimely.
Unemployment benefits are solely a creature of statutory provision. Martinez v. Lea-Ed, Inc., 155 S.W.3d 809, 810 (Mo. App. E.D.2005). The unemployment statutes do not provide for the late filing of the notice of appeal and do not recognize any exceptions for filing out of time. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000).
The Division's motion to dismiss is granted. The appeal is dismissed.
NANNETTE A. BAKER, J. and ROY L. RICHTER, J., concur.